
	

115 SRES 424 ATS: Honoring the 25th anniversary of the National Guard Youth Challenge Program.
U.S. Senate
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 424
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2018
			Ms. Baldwin (for herself, Mr. Perdue, Mr. Wyden, Mr. Cochran, Mr. Tester, Mr. Daines, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Armed Services
		
		November 27, 2018Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Honoring the 25th anniversary of the National Guard Youth Challenge Program.
	
	
 Whereas the National Guard Youth Challenge Program (referred to in this preamble as the Youth Challenge Program) is celebrating 25 years of providing successful and free alternative education and structured discipline to at-risk youth between the ages of 16 and 18;
 Whereas the Youth Challenge Program was born from the visionary concept of using a whole person intervention model to combat the effects of gangs, violence, high rates of school dropout, and drug abuse on a generation of youth;
 Whereas the Youth Challenge Program is a federally and State-funded program that offers a unique opportunity for at-risk youth to change course at a critical time in life;
 Whereas the multiphased Youth Challenge Program uses quasi-military discipline and training, coupled with educational instruction, learning, and mentorship, to promote the character development and resilience of at-risk youth;
 Whereas one phase of the Youth Challenge Program is a 5-month residential program that focuses on the following 8 core components: life-coping skills, leadership and followership, service to community, job skills, academic excellence, responsible citizenship, health and hygiene, and physical fitness;
 Whereas another phase of the Youth Challenge Program is a 12-month mentoring phase that builds on the 8 core components to help shape youth into productive citizens ready for societal success;
 Whereas the Youth Challenge Program offers more than 11,000 cadets annually an opportunity to succeed outside of a traditional high school environment;
 Whereas there are currently 39 Youth Challenge programs operating in 28 States, Puerto Rico, and the District of Columbia;
 Whereas more than 165,000 cadets have graduated from the Youth Challenge Program; Whereas more than 116,000 academic credentials have been awarded under the Youth Challenge Program; and
 Whereas graduates of the Youth Challenge Program have improved physically and mentally and are poised to become assets to the communities of the graduates and to the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that the National Guard Youth Challenge Program has been successfully helping at-risk youth for 25 years;
 (2)commends the accomplishments of all of the graduates of the National Guard Youth Challenge Program; and
 (3)reaffirms the commitment of the Senate to support— (A)the National Guard Youth Challenge Program; and
 (B)the critical mission of the National Guard Youth Challenge Program to help and develop the character of at-risk youth in the United States.
				
